DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 12/29/2021.  
Claims 1-9 and 11-21 are pending.
Claims 1-9 and 11-21 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Stone (Reg. 60,531) on 3/8/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.	(Currently Amended) A computer-implemented method comprising:

configuring the fleet of dedicated physical servers to allow only the user or users authorized by the user to launch VMs into the fleet of dedicated physical servers;
receiving input indicating one or more user-specified VM placement preferences to be applied to requests to launch VMs into the fleet of dedicated physical servers;
wherein the one or more user-specified VM placement preferences comprises a user-specified VM placement preference to cluster VMs based on a common software license associated with VMs;
storing the one or more user-specified VM placement preference as a property of the fleet of dedicated physical servers;
receiving a request to launch a VM into the fleet of dedicated physical servers, the request associated with one or more launch properties;
selecting a VM slot at a particular physical server for the VM from a set of candidate VM slots of the fleet of dedicated physical servers based on the one or more user-specified VM placement preferences and the one or more launch properties, wherein the VM slot represents an amount of unused compute capacity of the particular physical server; 
wherein selecting the VM slot is further based on the user-specified VM placement preference to cluster VMs based on the common software license associated with VMs; and
causing the particular physical server to execute the VM.

Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-3, 5-9, 11-15, 17-21 depending on claims 1, 4 and 16, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196